Citation Nr: 1714368	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-34 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder and anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1955 to January 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) and in November 2012, the Veteran testified at a videoconference hearing before a different VLJ.  Transcript of both hearings are of record.  The Judge who conducted the first hearing in November 2012 is not currently available to participate in this matter.  

The Board notes that the Veteran has filed a notice of disagreement with regard to a May 2016 rating decision which granted Dependents' Educational Assistance beginning April 21, 2016, and which increased the Veteran's hearing loss rating from 50 percent disabling to 90 percent disabling, effective April 21, 2016.  Specifically, the Veteran has disagreed with the effective dates of both of those awards.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO fully acknowledged the notice of disagreement in a February 2017 letter to the Veteran and is currently processing those appeals.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In a July 2015 decision, the Board determined that the criteria for a disability rating in excess of 50 percent had not been met for the Veteran's major depressive disorder and anxiety disorder, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision, the Court vacated the Board's decision denying a rating in excess of 50 percent and remanded the case to the Board.

Initially, the Board notes that the Veteran has raised the issue of entitlement to TDIU, as part and parcel of his increased rating claim, and it has been appropriately added to the cover page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Although the Board regrets the further delay, a remand is required.  Since the July 2015 Board decision, additional VA treatment records have been added to the Veteran's electronic claims file, which have not been considered by the RO in the first instance.  Moreover, a review of the VA treatment records associated with the evidence before the Board reflects that they are incomplete.

The evidence before the Board contains VA treatment records from the Boston VA Medical Center (VAMC) dated from March 2004 through December 2015; more recent treatment records must be obtained on remand.

The Veteran receives regular mental health treatment, typically on a monthly basis, at the Providence VAMC.  However, there are no VA treatment records from the Providence VAMC associated with the evidence before the Board dated from December 2007 through March 2008 or from January 2013 through September 2014.  Additionally, the records dated prior to August 2006 are sporadic and also appear incomplete.  While the Board recognizes that the effective date of the award of service connection for the Veteran's psychiatric disorders is December 20, 2007, in considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016). 

Accordingly, all outstanding VA treatment records must be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

In addition, the Board notes that the Veteran's most recent disability evaluation examination was conducted more than four years ago in February 2013.  The evidence suggests the possibility that the disorder has increased in severity since that time.  For example, a letter dated in June 2015 indicates that the Veteran's emotional problems were being intensified due to financial difficulties.  Accordingly, a new examination is required.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding VA treatment records.

Specifically, the RO must ensure that ALL treatment records from the Providence VAMC are associated with the evidence before the Board, to include, but not limited to, those dated prior to August 2006, from December 2007 to March 2008, from January 2013 to September 2014, and from April 2016 to the present.

All treatment records from the Boston VAMC must also be obtained and associated with the evidence before the Board, to include, but not limited to, those dated from December 2015 to the present.

2.  The Veteran should be afforded a VA mental examination for the purpose of assessing the current severity of his service-connected major depressive disorder and anxiety disorder.

3.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

